Citation Nr: 0616117	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  01-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1984 to December 
1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The Board denied the claim in April 2005, but the 
United States Court of Appeals for Veterans Claims (the 
Court) in December 2005 vacated the decision and remanded the 
claim to the Board pursuant to a December 2005 Joint Motion.

For the reasons explained below, the Board must remand the 
claim pursuant to the instructions in the Joint Motion.  The 
claim is therefore REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In its April 2005 decision, the Board denied the claim based 
in part on the opinion expressed in the March 2004 VA 
examination report.  In his opinion, the VA examiner 
described two etiologies for the veteran's right shoulder 
disorder, which he characterized as impingement of the 
supraspinatus tendon.  One etiology was that the impingement 
was caused by an osteophyte on the undersurface of the 
acromioclavicular joint.  The other was that the impingement 
was caused by a type II acromion morphology, which the 
examiner concluded was present for essentially all of the 
veteran's life and predisposed him to right shoulder 
impingement.  He concluded that the current disorder was 
"probably secondary to the associated acromioclavicular 
joint operative changes, which is more of a degenerative 
process than anything he incurred in the service."

The Joint Motion found that this opinion was an 
insufficiently clear one on which the base a denial of 
service connection because the VA examiner did not state 
whether the impingement symptoms the veteran experienced in 
service contributed to or hastened the subsequent development 
of degenerative changes in the acromioclavicular joint (p. 
6).  Thus, the Joint Motion instructed the Board to seek 
clarification of the March 2004 examination report, including 
an opinion as to whether there is any evidence that the 
veteran's impingement syndrome preexisted service, and 
whether his impingement syndrome contributed to or hastened 
the development of degenerative changes in the 
acromioclavicular joint (p. 6).

The Board must therefore remand the claim to obtain a 
clarifying opinion from the same VA examiner or, if he is 
unavailable, from another VA physician.  This opinion should 
indicate whether the veteran's impingement syndrome 
preexisted service, and, if so, whether it worsened during 
service beyond the natural progression of the disorder or 
contributed to or hastened the development of degenerative 
changes in the acromioclavicular joint.  See 38 U.S.C.A. 
§ 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  Those 
opinions explained that, in order for the presumption to be 
rebutted, two separate things must be shown by clear and 
unmistakable evidence: (1) that the disorder existed prior to 
service and (2) that the disorder was not aggravated by such 
service.  See VAOPGCPREC 3-2003, at 10-11; Wagner, 370 F.3d 
at 1096.  If the presumption of soundness has been rebutted, 
only then should there be an analysis under 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306 (b) (2005) of whether the 
preexisting disorder has been aggravated by service.  
VAOPGCPREC 3-2003 and Wagner acknowledge the confusing nature 
of this framework, but they nevertheless require the cases to 
be adjudicated this way.  See VAOPGCPREC 3-2003, at 8 
(questioning the logic of 38 U.S.C.A. § 1111); Wagner, 370 
F.3d at 1093 ("section 1111's rebuttal standard is somewhat 
difficult to parse").

In addition, the clarifying opinion should indicate whether 
the acromion morphology is a congenital disease or defect.  
If it is a congenital disease, it should be stated whether 
this congenital disease was aggravated during service beyond 
its natural progression.  If it is a congenital defect, it 
should be stated whether it was subject to a superimposed 
injury or disease during service.  See VAOPGCPREC 82-90 (July 
18, 1990).

In addition, although the Board found that VCAA notification 
complied with applicable standards at that time and the joint 
motion did not indicate otherwise, there have been recent 
decisions on this subject, and the RO should therefore again 
send VCAA notice that complies with these recent precedents, 
including Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA notice 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), and complies with all other 
applicable precedents including Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

2.  In the same letter (if possible), 
explain generally how to establish 
entitlement to service connection where 
the presumption of soundness has attached 
and there is evidence that a disorder 
preexisted service.  Inform the veteran 
that he should submit any evidence 
relating to the condition of his right 
shoulder prior to service, including 
whether any preexisting condition was a 
congenital defect or disease.  The 
veteran should also be asked to submit 
evidence indicating whether, and to what 
degree, his right shoulder disorder 
worsened during service. 

3.  After any additional evidence has 
been obtained, obtain an opinion from the 
same VA physician who conducted the March 
2004 VA examination, or if that is not 
possible, from another VA physician, as 
to the etiology of his right shoulder 
disorder.  The claims folder must be made 
available to the physician, including the 
March 2004 VA examination report, and the 
physician is asked to indicate that he or 
she has reviewed the claims folder.  If 
it is determined that a response to the 
questions below cannot be made without be 
done without a new physical examination, 
such examination should be scheduled in 
accordingly.

The VA physician should answer the 
following questions:

A) Is there any evidence that the 
veteran's impingement syndrome preexisted 
service.  If so, was this disorder 
aggravated beyond its natural progression 
by service?  If not are there 
manifestations of it noted first shortly 
after service?

B)  Is the acromion morphology a 
congenital disease or a congenital 
defect?  If it is a congenital disease, 
was it aggravated beyond its natural 
progression during service?  If it is a 
congenital defect, was it subject to a 
superimposed injury or disease in 
service?

C)  Is there any solid clinical evidence 
that establishes a relationship between 
current right shoulder pathology and any 
event or occurrence in service?  If so 
please provide medical evidence 
therefore, if not, please state clearly 
for the record.

If no opinion can be rendered as to any 
of these questions, an explanation should 
be set forth discussing why a response is 
not possible or feasible.

4.  Then, review the additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including those relating to the 
presumption of soundness, aggravation, 
and congenital diseases and defects 
discussed above.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


